Citation Nr: 0422927	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  01-06 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a disability evaluation higher than ten (10) 
percent for residuals of service-connected tibial fracture 
with grade 1 pes planus of the left foot and posterior tibial 
tendon dysfunction.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1993 to March 
1994, from December 1995 to August 1996, and from October 
1996 to October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, among other things, granted service 
connection for left tibiofibular fracture, as well as grade 1 
pes planus, left foot, with a zero percent evaluation 
effective on October 30, 2000, for both.  Appeal to the Board 
was perfected on the fracture residuals/pes planus issue.  
The Jackson, Mississippi, RO subsequently increased the left 
tibiofibular fracture residuals, including the left foot pes 
planus and posterior tibial tendon dysfunction, to 10 percent 
effective on October 30, 2000.  See December 2001 rating 
decision.  Contending that the 10 percent evaluation does not 
reflect the extent of his service-connected disability, the 
veteran indicated his desire to continue with his appeal.  
This claim is again before the Board for appellate 
consideration after completion of its directives set forth in 
a September 2003 remand order.

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  See appeal to the Board, VA 
Form 9.  


FINDING OF FACT

The totality of the evidence indicates that the veteran has a 
moderate disability due to residuals of service-connected 
tibial fracture, with grade 1 pes planus of the left foot and 
posterior tibial tendon dysfunction.    





CONCLUSION OF LAW

An evaluation of twenty (20) percent is warranted for 
residuals of service connected tibial fracture, with grade 1 
pes planus of the left foot and posterior tibial tendon 
dysfunction.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.6, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2003); De Luca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA before one year.  Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        
  
In the present case, the Board finds the RO has satisfied its 
obligations under the VCAA.  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's February 2001 letter as to what VCAA 
requires, what VA's and veteran's respective responsibilities 
are in claim development, what VA's duties are, what evidence 
is needed to show entitlement to the benefits sought on an 
increased rating claim, what specifically the RO has done to 
date and would continue to do to assist in claim development, 
what evidence is in the file, and what is missing.  Further, 
through the Statement of the Case (SOC), and Supplemental 
SOCs (SSOCs), the veteran had ample notice of what evidence 
and information are needed to establish entitlement to the 
benefits claimed.  Moreover, the January 2004 SSOC set forth 
current VA regulations pertaining to the duty to assist 
(38 C.F.R. § 3.159).       

The Board notes that the February 2001 VCAA letter was sent 
after the rating decision from which this appeal arises was 
issued.  The letter also did not specifically ask for "any 
evidence" or "all evidence" related to the issue on 
appeal.  The Board finds, however, that, at most, these 
technical defects amount to harmless error in this case.  
Shortly after the February 2001 letter was sent, additional 
evidence in the form of private a VA medical records were 
obtained and associated with the file.  The veteran was given 
an appropriate VA compensation and pension (C&P) examination 
in connection with his claim.  With respect to the timing of 
the VCAA letter, it is noted that the Pelegrini Court 
explicitly stated in its June 24, 2004 decision that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, "[W]e do not hold that . . 
. [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets the Court's Pelegrini decision and 
discussion therein not to mean that all VCAA notices issued 
after the AOJ decision on appeal are void ab initio; rather, 
the intent and purpose of the law are to provide a valid VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case, but that a case-by-case 
evaluation may be necessary certain cases.  Nothing in the 
record suggests that the veteran takes exception to any RO 
action or inaction concerning compliance with duty-to-notify 
provisions.  

As for the duty to assist, it is noted that the RO obtained 
relevant records and associated them with the claims folder.  
The veteran was given an appropriate VA C&P examination.  
Nothing in the record indicates that the veteran or his 
representative had identified any relevant records for which 
the veteran wanted the VA's assistance in obtaining that are 
not presently included in the record.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
38 C.F.R. § 4.1 (2003).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2003); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

As for applicable diagnostic criteria, 38 C.F.R. § 4.71a 
(2003), Diagnostic Code 5262, for malunion of the tibia and 
fibula, a 10 percent disability rating is assigned for slight 
impairment of the knee or ankle.  In order to warrant a 20 
percent disability rating, the evidence must show moderate 
knee or ankle disability.  A 30 percent disability rating 
requires marked knee or ankle disability.  A 40 percent 
evaluation is warranted for nonunion of the tibia or fibula, 
with loose motion, requiring a brace.

Pes planus is evaluated under 38 C.F.R. § 4.71a (2003), 
Diagnostic Code 5276.  A 10 percent rating under this code, 
regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon achillis, and pain on manipulation and use of the 
feet.  A 20 percent rating for unilateral pes planus or a 30 
percent rating for bilateral pes planus requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances.  

Regulations at 38 C.F.R. § 4.73 (2003), Diagnostic Code 5311, 
also are pertinent in this case.  Muscle Group XI encompasses 
muscles that provide propulsion in plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  These muscles consist of the posterior 
and lateral crural muscles and muscles of the calf, that is, 
triceps surae (gastrocnemius and soleus), tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus, and plantaris.  Under 
Diagnostic Code 5311, a slight disability warrants a 
noncompensable rating, a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 30 percent 
rating.

For a claim for an increased rating for a disability for 
which service connection was established years before, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases where, as here, the veteran appeals the initial 
disability percentage assigned, the disability can be 
assigned different disability ratings ("staged" ratings) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, when 
a claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a total disability rating based on 
individual unemployability set forth in 38 C.F.R. § 4.16(a), 
VA inquires whether the claimant is eligible for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2003).  An extraschedular rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  It has been held that the extraschedular rating 
issue is a component of an increased rating claim.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996); see also VAOPGCPREC 
6-96.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U. S. 
Court of Appeals for Veterans Claims referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to determine whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  (The Board is bound in its 
decisions by the regulations, the Secretary's instructions, 
and the precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. 7104(c).)

III.  Evidence

Service connection is in effect for residuals of an in-
service fracture injury to the left tibia and fibula, status 
post 1999 surgery, and pes planus in the left foot.  See 
service medical records and December 2000 rating decision.  
The grant of service connection, but with a noncompensable 
rating, was based upon findings noted in a VA general medical 
examination report dated in September 2000, that there was 
good healing of the fracture site post surgery, albeit with 
residual episodic stress-related pain.  This examination also 
noted left foot pes planus, grade I, and ankle, foot, and 
knee pain, determined to be probably secondary to the 
fracture residuals and episodic only under excessive stress.  

VA medical center (VAMC) podiatry consultation notes dated in 
November 1999 recognized the need for custom plastic orthotic 
support to balance the forefoot and rearfoot (left).  These 
notes, while dated before the December 2000 rating decision, 
apparently was not of record before the decision was 
rendered.  Private medical records dated in March 2001 
indicate that the veteran received a set of orthotics in or 
around December 1999.  

In February 2001, the veteran was seen for an orthopedic 
consultation at a VAMC for complaints of left lower leg and 
ankle pain.  The consultation included X-ray studies.  The X-
ray reports note good healing of the fracture site, well-
preserved medial and lateral joint space in the left knee, 
normal patellofemoral space in the left knee, and well-
preserved left ankle mortis and subtalar joint.  VAMC 
orthopedic consultation records dated in June 2001 provide 
that the veteran has full range of motion throughout the left 
knee and ankle, flexible left hindfoot and midfoot, and a 
flexible left flatfoot.  Tenderness was noted throughout the 
left foot posterior tibial tendon, as was a periarticular 
external rotary deformity (to approximately 10 degrees) in 
the left foot.  Posterior tibial tendon strength was rated 4 
of 5.  The left foot was neurovascularly intact distally.  
The examining physician opined that his posterior tibial 
tendon dysfunction is secondary to the external rotation in 
the tibia, and recommended that the veteran get fitted for 
rigid, padded arch supports.  

August 2001 VAMC orthopedic consultation notes show 
complaints of discomfort in the medial lower foreleg with 
some extension possible along the course of the posterior 
tibial, but not plantar, nerve.  Toe and heel rise and gait 
were normal.  Slight atrophy was noted in the left calf as 
compared to the right.  Range of motion in the left knee, 
ankle, and subtalar joint was full.  There was no evidence of 
significant flattening or atrophy of the left foot.  Rotation 
of the knees and ankles was even bilaterally.  The VA 
examiner recommended that the screw implanted during the 
prior surgery be removed.            

The veteran was seen again at VAMC several times in early to 
mid-2002.  Again, it was recommended that the veteran have 
the screw surgically removed.  July 2002 records show that 
the veteran was scheduled for the surgery in December 2002.  
In July 2002, the veteran continued to complain of chronic 
left distal tibia pain from the fracture site radiating 
distally.  At that time, upon physical examination, the 
fracture site was nontender to palpation; he had good ankle 
and subtalar motion and good knee motion.  No patellofemoral 
pain was noted at the tibia, proximally.  The veteran 
indicated his desire to have the surgical hardware removed.  

In early October 2002, the veteran was seen at the VAMC for a 
pre-operative orthopedic consultation.  The veteran had good 
left subtalar and ankle joint motion and was able to do a 
heel rise, albeit with pain.  There was tenderness to 
palpation along the line of the posterior tibial tendon.  The 
physician opined that pes planus and posterior tibial tendon 
dysfunction is the cause of pain and not the surgical 
hardware. 

Later in October 2002, the veteran informed a VA physician 
that he had some discomfort over the posterior tibial tendon, 
not at the hardware insertion site, but along the lower 
tibia.  He reportedly took pain medication and wore the 
orthotics.  He declined to have an injection over the 
posterior tibial tendon sheath or another surgery to remove 
the screw.  He was diagnosed with posterotibial tendonitis.  
See October 2002 VAMC records.  

Finally, the veteran had a VA C&P examination in February 
2003.  The examination report provides that there is no 
obvious loss of the left plantar arch and that balance on 
both lower extremities is good, but there is some weakness in 
the left ankle.  The veteran was able to heel-and-toe walk, 
but the foot left foot dropped without full dorsiflexion.  He 
was able to don and doff shoes and socks and squat, but had 
marked discomfort in the lower left leg.  There was no 
evidence of sensory deficit.  The left knee, including the 
surgical scarring on the knee, was not tender.  There was no 
instability of the left knee; range of motion was good; and 
no swelling, effusion or, parapatellar tenderness was noted.  
As for the left leg, the examination results were normal, 
with the exception of a smaller circumference of the left leg 
(by three-quarters of an inch smaller at the widest area and 
below that at the lower end of the gastroc muscles one-half 
inch smaller) as compared to the right.  As for the left foot 
and ankle, the veteran had no plantar calluses or warts, and 
no tenderness was noted, except for mild discomfort on the 
medial aspect.  Active range of motion for the left ankle 
dorsiflexion was 10 degrees; plantar flexion was 45 degrees; 
inversion was 25 degrees; and eversion was 10 degrees.  
Passive dorsiflexion was 10 degrees; plantar flexion was 45 
degrees; inversion was 30 degrees; and eversion was 10 
degrees, with no complaints.  No instability was noted on 
active inversion/eversion tests.  Medial and lateral rotation 
was within normal limits actively and passively.  Mild 
discomfort was noted on palpation on the navicular, medially.  
Peripheral pulses and sensory function were intact; 
neurovascular pinching was noted.   

The veteran works as a pest control technician and is on his 
feet about 8-10 hours per day, and as a result, he reportedly 
has pain at the end of the day.  The examiner noted that the 
veteran may have discomfort during episodes of acute 
exacerbation; however, range of motion is not limited or 
expected to become more limited.  As for the cause of left 
pes planus, it mainly is due to the weakness of the posterior 
tibial muscle.  The examiner said that, other than pes 
planus, there is no other disabling feature of the 
tibiofibular disability.  X-rays show well-healed surgery 
without deformity.  See February 2003 C&P examination report.  

As for DeLuca factors, the veteran has good balance, but has 
discomfort after prolonged standing required of his job.  The 
orthotics reportedly is not particularly helpful.  However, 
further limitation of motion is not likely based upon 
examination findings.  The veteran was diagnosed with status 
post fracture of the left distal tibia and fibula, well 
healed; mild left flat foot related to the weakness of the 
posterior tibial muscle; chronic left leg pain, minimal, 
related to the tibia and fibula fracture.  No obvious 
instability was noted, but there is weakness of the left leg 
muscles and the left ankle wobbles somewhat while standing on 
one lower extremity at a time.  Exercise could improve this 
problem.  Overall, however, there is no marked weakness in 
the left leg muscles despite some atrophy of gastrocnemius 
muscles, which also could be improved with exercise.  See 
February 2003 C&P examination report.      
  
IV.  Analysis

The evidence, in sum, indicates that the veteran's service-
connected tibiofibular fracture residuals (left extremity), 
to include left foot pes planus and posterior tibial tendon 
dysfunction, is manifested by subjective complaints of 
chronic left leg pain and discomfort, particularly after full 
days of standing required of the veteran's job.  There also 
are objective indications of a slightly decreased left leg 
circumference, mild discomfort on the medial aspect of the 
left foot/ankle, dropping of the left foot without full 
dorsiflexion, and, with respect to the left foot/ankle, mild 
discomfort on palpation on the navicular, medially, and 
neurovascular pinching.  The surgery site is well-healed, 
and, other than left foot pes planus, apparently mild, there 
is no other disabling feature of the tibiofibular disability.  
Overall, the evidence suggests that the veteran is 
functioning well after surgery.  

However, the Board takes particular note of the report that 
the veteran is required to remain standing and/or mobile for 
a minimum of 8 hours a day due to his job demands, and that 
the orthotic devices are not particularly helpful.  Moreover, 
while the VA examiner stated that further limitation of 
motion is unlikely and saw no obvious evidence of 
instability, there was weakness of the left leg muscles and 
some wobbling of the left ankle.  Taking De Luca factors into 
consideration, and in light of evidence showing an adverse 
impact of the service-connected disability on daily 
occupational functioning, and resolving every reasonable 
doubt in the veteran's favor, the Board finds that an 
increased evaluation of 20 percent is warranted under 
38 C.F.R. § 4.71a (2003), Diagnostic Code 5262, for a 
moderate knee/ankle disability.  

As the evidence suggests mild left foot pes planus, an 
evaluation of 20 percent is not warranted under 38 C.F.R. § 
4.71a (2003), Diagnostic Code 5276.  A 20 percent rating is 
assigned for unilateral pes planus that is severe, with 
marked deformity.

As for 38 C.F.R. § 4.73 (2003), Diagnostic Code 5311, the 
next higher evaluation of 20 percent requires a moderately 
severe disability affecting use of Group XI muscles, whereas 
a 10 percent rating is assigned for moderate disability.  The 
evidence, overall, indicates that the total disability 
picture is that of a moderate disability; it does not suggest 
a moderately severe one.  In any event, as noted above, the 
Board has resolved every reasonable doubt in the veteran's 
favor and considered De Luca factors in assigning an 
increased evaluation of 20 percent under other criteria 
(Diagnostic Code 5262).     

Finally, the evidence does not suggest that this case 
presents so exceptional or unusual a disability picture such 
that the veteran is unable to secure and follow substantially 
gainful employment, or otherwise render a schedular rating 
impractical.  There is no evidence that his current 
disability is such that he requires frequent confinement or 
hospitalization.  He is ambulatory, and apparently is 
maintaining full-time gainful employment, albeit with some 
difficulty.  Accordingly, the Board is of the opinion that 
extraschedular consideration is not warranted under the facts 
of this case.


ORDER

An increased disability evaluation of twenty (20) percent is 
warranted for residuals of service-connected tibial fracture, 
with grade 1 pes planus of the left foot and posterior tibial 
tendon dysfunction.   




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



